Citation Nr: 1706466	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic and lumbar spine disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder, including fibrositis and osteoarthritis of the cervical spine, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to October 1954.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the Appeals Management Center (AMC) in Washington, D.C.

The claim of entitlement to service connection for a cervical spine disorder was initially a claim to reopen a previously denied issue.  In a decision issued in December 2007, the Board reopened and remanded the claim.  In a February 2012 decision, the Board, in relevant part, denied service connection for a thoracic and lumbar spine disorder, and a cervical spine disorder, including secondary to service connected disability.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand, the parties agreed that a vacate of the Board's February 2012 denial of these issues was warranted to accord VA the opportunity to attempt to obtain outstanding X-ray evidence that may be available.  Thereafter, in an April 2014 Order, the Court granted the parties' motion, vacated that portion of the Board's February 2012 that denied these claims, and remanded the matter to the Board.  In October 2014 and March 2015, the Board remanded the claims for further evidentiary development. 

In the February 2012 decision, the Board additionally remanded a claim for service connection for sinusitis and the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).  In May 2013, the Board reopened the Veteran's claim for service connection for a balance disorder and then granted service connection for vertigo; and again remanded the claim for service connection for sinusitis for further development.  In an October 2013 rating decision, the RO granted service connection for sinusitis.  Accordingly, these service connection issues are no longer before the Board.  However, for the reasons noted in the remand section below, the Board will remand a claim for an earlier effective for the grant of service connection for a balance disorder for the issuance of a statement of the case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to a service-connected disability.

2.  The Veteran's thoracic spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to a service-connected disability.

3.  The Veteran's cervical spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  A thoracic spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  A cervical spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696   (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) are associated with the claims file. Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board last remanded the claim to attempt to obtain additional treatment records (X-rays dated in October 1954 and April 1977) from VA.  After numerous attempts to obtain the records, the AMC contacted the Castle Point VA Medical Center (VAMC) and requested the X-rays for the time period from October 1954 to April 1977.  The VAMC provided a negative response to the request for records.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with VA examinations and an expert medical opinion were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran disagreed with the findings of one of the VA examiners, an expert medical opinion was thereafter sought and neither the Veteran nor his representative has objected to the adequacy of that opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through some form of education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board has reviewed all the evidence of record in the current appeal, which consists of the Veteran's statements and testimony; his service treatment records; VA treatment records; treatment records and statements from multiple private physicians; the report of the VA examinations conducted in December 2008 and August 2009; and the report of an IME obtained in June 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in the case.  The Board will summarize the relevant evidence, as appropriate.

The Veteran contends that he began having pain in his neck and mid and lower back during military service and that those problems have continued, and in fact have progressively worsened since then.  He claims that the current conditions of his cervical, thoracic, and lumbar spine are related to his military duties as a radioman and communications chief because he was required to carry heavy equipment on his back and because the whip antenna on equipment hit him in the head, neck, and back, especially when he was required to run.

The Board notes that the Veteran is a combat veteran as evidenced by his receipt of the Combat Infantryman Badge (CIB).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.   See Collette v. Brown, 82 F.3d 389, 392 (1996). 

Thus, although the combat presumption as set forth above helps the Veteran establish the incurrence of injury or disease in service, there still needs to be evidence of a current disability that is related to that in-service injury or disease.  In the present case, the Board finds the evidence is against a finding that a nexus relationship exists between the Veteran's current cervical, thoracic and lumbar spine disorders and his reported injury in service.

Initially, the Board notes that the current medical evidence establishes that the Veteran is diagnosed to have spondylosis without myelopathy and degenerative disc disease of the cervical, thoracic and lumbar spines.  These diagnoses are set forth in the June 2011 IME's opinion and are based upon the results of magnetic resonance imaging (MRI) studies conducted in March 2007.  Consequently, there is no question that the Veteran has a current disability involving each segment of his spine.

As previously indicated, however, the real question in the present case is whether any current disability is related to injury or disease incurred during the Veteran's military service.  In support of his claim, the Veteran has submitted multiple medical statements from various private physicians.  The first document is a January 1975 letter from Dr. E.D.R. to Dr. J.J.V. in which Dr. E.D.R. stated that the Veteran has been an intermittent patient of his in Dr. J.J.V.'s absences during the period of October 18, 1954, through February 12, 1974.  Dr. E.D.R. stated that he had intermittently treated the Veteran since October 1954 for multiple conditions including "cervical pain with a progressive loss of range of neck motion."

Another statement from Dr. E.D.R. dated in September 1977 indicates that the Veteran had a primary complaint of spasm, pain, and stiffness and soreness of the neck and back since combat duty in Korea.  The Veteran described the symptoms as intermittent and intense.  Range of motion was limited at times.  Dr. E.D.R. noted that X-rays of the cervical, thoracic, and lumbar spine taken in October 1954 and April 1977 revealed osteoarthritis which correlates with the Veteran's complaints and other clinical findings.  However, Dr. E.D.R. did not include any radiology reports to confirm the diagnosis of osteoarthritis.    

The Veteran also submitted multiple statements from Dr. B.R. who indicates that he had taken an extensive history from the Veteran, performed a complete physical examination, and also reviewed all medical records provided to him.  In an October 2003 statement, the physician relates a history of the Veteran serving in the U.S. Army as a radioman and communications chief in Korea from 1953 to 1954 and that his duty required carrying a large radio on his back through combat that contained a 10 foot whip antenna, which apparently snapped back and forth when he was required to run, striking him multiple times on the neck, back and head.  The physician also stated that the Veteran's duty required him to frequently sleep on the ground in zero degree weather, which led to facial pain, bilateral ear pain, tinnitus, balance problems, and neck pain and back pain.  He stated that the Veteran continues to suffer from neck pain, mid back pain, facial pain, bilateral ear pain, tinnitus and balance problems.  The physician related that recent diagnostic studies (MRIs) demonstrated multi-level degenerative changes, mild retrolisthesis of C5 and mild to moderate central canal stenosis from C4 to C7 of the cervical spine, and mild multi-level chronic appearing compression fractures from T6 through T11 and multi-level degenerative disc disease of the thoracic spine.  He stated that, in his professional opinion, the Veteran's present neck and back pain conditions are directly related to injuries sustained while serving as a radioman and communications chief in the U.S. Army in Korea from 1953 to 1954.  In a December 2003 statement, this physician further opined that the Veteran's injuries relating to neck and back precipitated the development of osteoarthritis affecting the cervical, thoracic and lumbar spines.  In subsequent statements dated in March 2007 and December 2007, Dr. B.R. essentially reiterates his opinions previously proffered.

In contrast, the evidence of record against the Veteran's claims that his cervical, thoracic and lumbar spine disorders are related to his military service include the lack of treatment shown in the service treatment records and his separation examination report that failed to note any abnormalities of his spine.  In addition, a July 1977 X-ray of the neck (taken in conjunction with a VA medical examination) failed to reveal any abnormalities of the Veteran's cervical spine.  VA treatment records from 1977 also weigh against the claim.  The Veteran was seen in Ambulatory Care in November 1977 with complaints of a history of sinus problems that causes severe loss of motion of the neck.  He underwent a physical therapy consultation later that month at which he complained of pain in the back of his neck since 1963 with steady pain over the past few years with restriction of range of motion.  He related that he was treated by a chiropractor and told he had a muscle condition.  Physical examination revealed active range of motion of the neck to be about one-half of normal but passive range of motion was within normal limits, questionably painful.  There was tenderness over the paravertebral muscles of the cervical spine, but no spasm.  The assessment was chronic neck pain, questionable fibrositis, and questionable osteoarthritis of the cervical spine.  In December of 1977, the Veteran underwent consultation with the Ear, Nose and Throat Clinic relating to complaints of ringing in his ears, pains in his forehead, blood in right nostril, aches in the skull below and above the eyes, and dizziness.  It was noted, however, that his main complaint was constant neck pain since 1963 ("losing use of my neck").  Physical examination was essentially normal except for left tympanic membrane thickening, mild discharge in the nasopharynx and marked pain to palpation of the left and right pterygeril muscles and right and left temporomandibular joints.  An Oral Surgery consultation, however, failed to find a temporomandibular joint pain or pathology.  Also of note, the impression of an X-ray taken in December 1977 was minimal productivity involving the uncovertebral joints.  The X-ray report notes that there was a smooth cervical lordotic curve; disc spaces were the usual thickness; and the texture of bone was normal.

The report of a psychological evaluation conducted in May 1982 for Social Security disability benefits purposes showed the Veteran's diagnoses included a somatization disorder with hypochondriacal features.  The examiner noted in his report that the Veteran tends to be an exaggerated complainer.  He also stated that the Veteran's experience in the Korean War was a rude awakening to him since he was not accustomed to the rough, indifferent treatment accorded soldiers and that, because of the rather tough and physically demanding treatment the Veteran feels he received, he became convinced that these experiences had permanently damaged his health and physical well-being.  Regardless of his medical status, the examiner noted that the psychological tests certainly document a significant psychological component to his problems.  Moreover, his personality structure is one vulnerable to converting physical and psychic stress into physical symptoms.

A June 1989 examination report also for Social Security disability purposes shows the Veteran complained of many problems including pain and numbness in the neck, ears and face.  The examiner noted that, during the examination, the Veteran had a very strange manner and affect.  His expressions were somewhat flat and he seemed to stare abnormally.  On physical examination of the head and neck, it was noted that the Veteran seemed to be tender to percussion over the left side of the face and very tender in both aspects of the trapezius muscle.  Sensation testing was noted to be irregular in the upper extremities with no dermatomal pattern as to whether he had good or bad sensation.  The examiner's assessment was that, overall, the Veteran's problems were hard to evaluate and were basically subjective in nature.  

A July 1989 report of psychiatric evaluation for Social Security disability purposes demonstrates the Veteran was diagnosed to have an atypical paranoid disorder.  The examiner noted that the Veteran's affect was appropriate except as to his quickness to anger and his resistance to criticism that was out of proportion and then in the extreme when he was talking about persecution by the government (Veteran was noted to become enraged and easily touched off when talking about the government and the way they treat their veterans and the way they treated him). 

In addition, the Veteran underwent two VA examinations in December 2008 and August 2009.  Both VA examiners diagnosed the Veteran to have cervical, thoracic and lumbar disc disease.  After reviewing the record and examining the Veteran, the December 2008 examiner opined that none of the spine conditions diagnosed is related to events that occurred in military service.  The examiner's reasoning was that he could not locate any records in the service treatment records revealing any of these conditions.  In providing a nexus opinion, the August 2009 VA examiner opined that the Veteran's lumbar, thoracic and cervical spine conditions are not related to events that occurred in military service.  He stated that the Veteran's service treatment records do not include entries by a military medical provider regarding spine complaints although the Veteran stated he was seen by medics for spine complaints on several occasions.  Furthermore, there are no post separation medical progress notes to review.  Letters written by the Veteran's physicians were reviewed.  The examiner specifically noted a letter written by the Veteran's private physician in September 1977 that stated that X-rays were reviewed from 1954 revealing osteoarthritis of the cervical, thoracic, and lumbar spine.  The examiner stated that osteoarthritis of all spinal segments without a history of significant trauma would be highly unusual in a 23-year old individual.  Additionally, cervical spine series from both July 1977 and December 1977 were normal revealing normal disc spaces. 

The Board notes that the Veteran challenged the August 2009 VA examination and opinion.  Consequently, it sought an independent medical examiner (IME) opinion related to the Veteran's claims.  In June 2011, an IME opinion was obtained from a physician who is a fellowship-trained Orthopaedic spine surgeon and Assistant Professor at the University of Virginia.  In response to a question as to what current disorders of the spine the Veteran may have, based upon MRI reports from March 2007, the IME diagnosed the Veteran to have currently spondylosis without myelopathy and degenerative disc disease of the cervical, thoracic and lumbar spine.

Next, in response to a request to provide a medical nexus opinion, the IME noted that there is no claim during the Veteran's active duty from 1953 to 1954 of cervical, thoracic or lumbar complaints.  Furthermore, he referred to the December 1977 VA physical therapy note that specifically states that the Veteran complained of pain in the back of the neck since 1963, intermittently.  At that time an X-ray was obtained and the report stated "[r]adiographic examination of the cervical spine includes the AP and lateral view and cone down view for the atlas and axis. Spaces between the lateral masses C1 over C2 are symmetrical.  There is a smooth cervical lordotic curve.  Disc spaces are of usual thickness.  The texture of bone is normal.  There is no cervical rib.  Conclusion: Minimal productivity involving the uncovertebral joints."  The IME's interpretation of this radiographic read is of an age-appropriate cervical spine X-ray.  At the time the Veteran was 45 years old.  The IME noted that he had also reviewed Dr. B.R.'s assertion that "patient served in the U.S. Army as a radioman and communications chief from Korea from 1953-1954.  The patient's duty required carrying a large radio on his back through combat that contained a 10-foot whip antenna.  The long whip antenna frequently snapped back and forth when the patient was required to run striking him multiple times on the neck, back, as well as the head."  In the IME's opinion, he concluded that this assertion does not achieve a 50 percent probability that the currently diagnosed disorders of the spine are related to the Veteran's duty on active military service.  He stated that he could find no supporting causal information to conclude that the Veteran's activities during the war are causally related to his current spinal condition.  [A December 2006 VA physical therapy note indicates that the patient began complaining of spinal symptoms only in 1963, and within Veteran's service records there is no claim of spine-related complaints.] 

Finally, in response for a request for a medical opinion as to whether the Veteran's current spine disorder may be secondary to the Veteran's claimed conditions of sinusitis, dizziness/balance disorder, or the bronchopneumonia he claims to have had in service, the IME opined that the cervical, thoracic and lumbar spondylosis is not causally related to or aggravated by sinusitis, dizziness/balance disorders, or bronchopneumonia.  He stated that there is a single cervical spine entity described as Grisel's syndrome that can be related to a twisting mechanism or torticollis of the neck secondary to an upper respiratory illness; however, that is not supported by any of the Veteran's claims nor by any of the available records.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the most probative and persuasive medical opinion of record as to whether the Veteran's current disorders of the cervical, thoracic and lumbar spine are related to his military service is the IME's June 2011 medical opinion.   After considering the private physicians letters and statements, the Board finds them to lack probative value for various reasons.  First, the Board notes that, although the January 1975 letter from Dr. E.D.R. to Dr. J.J.V appears at first glance to support the Veteran's allegation of a continuity of neck pain since service because Dr. E.D.R. stated he has treated the Veteran intermittently from 1954 to 1975 for multiple conditions to include neck pain, the Board finds that this letter does not actually identify when Dr. E.D.R. began treating the Veteran for neck pain. However, the Board notes that the 1977 VA treatment notes demonstrate that the Veteran himself reported the onset of his neck pain to be in 1963, which would fall within the time frame that Dr. E.D.R. treated the Veteran.  Consequently, when considered with the other evidence of record, the Board finds that Dr. E.D.R.'s statements lack sufficient specificity to support the Veteran's report of a continuity of symptomatology since service.  In other words, Dr. E.D.R.'s statements are simply too vague to establish the onset of the Veteran's neck pain.  Moreover, while Dr. E.D.R.'s September 1977 statement references X-rays dated in October 1954 and April 1977 which document arthritis of the cervical, thoracic and lumbar spine segments, the radiographic reports were not included with his statement.  Moreover, cervical spine X-rays from both July 1977 and December 1977 revealed normal disc spaces.  Therefore, the X-ray evidence from 1977 weighs against the private physician's opinion which noted that the Veteran had osteoarthritis in all segments.  Consequently, these statements lack probative value to establish either a continuity of symptomatology or a relationship between the Veteran's current spinal disorders and his military service.

Furthermore, the Board acknowledges that the Veteran's private physician, Dr. R.B., stated in all of his statements that, in addition to physical examination of the Veteran, he had reviewed "all medical records provided to him."  He does not, however, identify what those records are.  Significantly, he does not indicate he has reviewed the Veteran's service treatment records.  Furthermore, although his medical opinions are supportive of the Veteran's claim, he fails to provide any reasoning for his opinions as to why he believes the Veteran's duties as a radioman and communications chief while in Korea in 1953 to 1954 would result in his current cervical, thoracic and lumbar spine disorders.  Nor does he explain away the multiple cervical spine X-ray findings from 1977 that failed to note findings consistent with either spondylosis or degenerative disc disease.

Additionally, the Board notes that these private physicians' understanding of what happened during the Veteran's military service is essentially based upon the Veteran's self-report.  The psychological and psychiatric evaluation findings from May 1982 and July 1989, however, cast doubt as to the Veteran's ability to provide an accurate and unexaggerated account of his military service.  The May 1982 report makes it clear that the Veteran was not ready for the rough and indifferent treatment accorded soldiers during the Korean War and that, because of the rather tough and physically demanding treatment he feels he received, he has become convinced that these experiences have permanently damaged his health and physical well-being.  This has apparently intensified to the point where it has become his major preoccupation.  Thus, the Board finds that the findings by the psychologist and psychologist reduce the credibility of the Veteran's reports, especially of what happened during his military service, and that any medical opinion based upon those reports is of less probative value because of its reliance on the Veteran's statements that lack credibility as to these particular claims. 

It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty.  Bloom  v. West, 5 Vet. App. 104, 145 (1999).  Consequently, the Board finds that Dr. R.B.'s statements and opinions lack probative value because they are based upon reports by the Veteran regarding his in-service injuries and their relationship to post-service complaints that lack sufficient credibility and/or accuracy in order to service as the basis for the medical opinions provided. 

Having found that the private medical evidence lacks probative value, the Board also finds that the medical opinions expressed by the VA examiner in December 2008 and August 2009 are also inadequate and, therefore, lack probative value.  The December 2008 examiner failed to account for the Veteran's report of injury in service, and instead relied on the lack of showing of any complaints or findings of spine problems in the service treatment records in rendering his opinion.  As such, the VA examination report is not adequate for rating purposes.  A medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

As for the August 2009 VA examiner's medical opinion, the reasoning for the examiner's opinion, in part, relies upon the fact that osteoarthritis in all spinal segments in a 23-year old individual without significant injury would be highly unusual.  The examiner also noted that there are no entries of treatment in the service treatment records, and the cervical spine X-rays taken in 1977 were normal revealing normal disk spaces.  However, as previously indicated, reliance upon the lack of showing of any complaints or findings in the service treatment records alone is not an adequate reason for concluding there is no relationship between the Veteran's current disability and his military service.
 
Finally, the Board notes that the Veteran himself has claimed that his current spine disorders of spondylosis and degenerative disc disease are related to pain that he had in his neck and back during his military service.  As a lay person, however, he is not considered competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159 (a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current spine disorders and his military service. 

Furthermore, the Board has considered the Veteran's assertions that his current spine disorders have continued since service, especially his cervical spine disorder.   However, as previously discussed, the Veteran's report lacks credibility based upon the results of psychological and psychiatric evaluations in May 1982 and July 1989.   Furthermore, the Board finds that his report of a continuity of symptoms is inconsistent with the medical evidence of record that shows he reported to VA doctors in November and December of 1977 that the onset of his neck pain was in 1963.  The Board finds that these statements made contemporaneously with seeking medical attention to be more probative and persuasive than statements made by the Veteran many years later in support of claims for compensation, which are inherently biased because of the motivation to obtain monetary gain.  As for his thoracic and lumbar spine disorders, the Board notes that the earliest evidence of treatment for these conditions is Dr. B.R.'s October 2003 statement.  The Board notes there are no treatment records for it to review.  Consequently, the Board finds that the Veteran's report of a continuity of symptoms since service are inconsistent with the evidence of record, have an inherent bias, and lack credibility affecting the probative value of the Veteran's statements. 

The Board finds, therefore, that the most probative evidence and, therefore, the most persuasive, when considered with the remaining probative evidence of record, is the June 2011 IME's opinion.  It is clearly based upon a review of the entire record as it stands before the Board and the IME provided a factually accurate and fully articulated reasoning for his medical opinion that the Veteran's current spinal disorders are not related to his military service, especially not to the Veteran's claim that his neck and back were injured due to a 10 foot long whip antenna on the radio he carried on his back.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current cervical, thoracic and lumbar spine disorders (diagnosed as spondylosis and degenerative disc disease) are related to his military service.

In addition, the Board finds that service connection on a presumptive basis is not warranted as the medical evidence fails to establish by X-ray that the Veteran had osteoarthritis in any segment of his spine within one year of his discharge from active service in October 1954.

Finally, the Board notes that the Veteran has raised the question of whether his cervical spine disorder is secondary to his service-connected sinusitis, service-connected dizziness/balance disorder, or bronchopneumonia.  The IME opined that there is no causal relationship between the Veteran's cervical spine spondylosis and these conditions, nor has it been aggravated thereby.  He points to only one instance in which a cervical spine entity may be secondary to an upper respiratory illness (Grisel's syndrome), which he states is not supported by any of the Veteran's claims nor by any of the available records.  There is no other medical evidence to support that the Veteran's cervical spine disorders are proximately due to, the result of or has been aggravated by these conditions.  Even if there were, the Board notes that, to date, service connection for a respiratory disorder has not been granted, and thus there is no basis for granting service connection on a secondary basis.  Thus, the preponderance of the evidence is against finding that secondary service connection is warranted for the Veteran's cervical spine disorders.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for the Veteran's current cervical, thoracic and lumbar spine disorders (spondylosis and degenerative disc disease) on a direct or secondary basis.  The preponderance of the evidence being against these direct and secondary service connection claims, the benefit of the doubt doctrine is not applicable, and consequently, these issues must be denied.



ORDER

Entitlement to service connection for a thoracic and lumbar spine disorder, to include as secondary to service-connected disability is denied.

Entitlement to service connection for a cervical spine disorder, including fibrositis and osteoarthritis of the cervical spine, to include as secondary to service-connected disability is denied.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


